Citation Nr: 1104288	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

Amy M. Smith









INTRODUCTION

The Veteran served on active duty from October 1965 to April 
1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Department of 
Veterans Affairs Regional Office (RO) in Winston-Salem, North 
Carolina.  Due to the appellant's residence, the claims folder 
remains under the jurisdiction of the RO in Atlanta, Georgia.

This appeal was previously before the Board in February 2010, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been returned 
to the Board for further review.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is 
presumed to have been exposed to Agent Orange or other herbicide 
while in military service.

2.  Ischemic heart disease, including atherosclerotic heart 
disease, has been associated with exposure to certain herbicide 
agents.

3.  The Veteran died in 2006, and his death certificate lists the 
immediate cause of death as cardiogenic shock, with 
atherosclerotic heart disease listed as the underlying cause.





CONCLUSIONS OF LAW

1.  The Veteran's ischemic heart disease is presumed to have been 
incurred during active military service.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

2.  A disability of service origin caused or contributed 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

In this case, the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Analysis

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury in the active military, naval or air service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  The issue involved will be determined by the exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a).

Regulations pertaining to herbicide exposure provide that if a 
Veteran served on active duty in Vietnam, during the Vietnam era, 
the Veteran is presumed to have been exposed to a herbicide agent 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R.  § 3.307(a)(6)(iii).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to herbicide exposure.  38 C.F.R. 
§§ 3.3.07(a)(6), 3.309(e).  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart disease 
(including atherosclerotic cardiovascular disease), Parkinson's 
disease, and B cell leukemias.  On November 20, 2009, the 
Secretary directed the Board to stay action on all claims for 
service connection that could not be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  On August 31, 2010, VA published a final rule amending 
38 C.F.R. § 3.309(e) to add ischemic heart disease, Parkinson's 
disease, and B cell leukemias to the list of diseases associated 
with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  
On November 1, 2010, Chairman's Memorandum No. 01-10-37 was 
issued, which lifted the stay of the adjudication of cases 
affected by the new regulations establishing a presumption of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias.

Here, the Veteran's personnel records reflect that he served in 
the Republic of Vietnam during his period of active military 
service.  As there is no affirmative evidence to the contrary, he 
is presumed to have been exposed to herbicides.
38 C.F.R. § 3.307(a)(6)(iii).

The Veteran died in 2006; and his death certificate lists the 
immediate cause of death as cardiogenic shock, with 
atherosclerotic heart disease listed as the underlying cause.  

In this case, the medical evidence of record reflects a 
significant history of cardiac disease, and that ischemic heart 
disease, one of the diseases found to be associated with 
herbicide exposure as enumerated under 38 C.F.R. § 3.309(e), was 
the underlying cause of the Veteran's death.  Further, service 
personnel records confirm the Veteran's service in the Republic 
of Vietnam during the Vietnam era.  Accordingly, the appellants' 
claim for service connection for the cause of the Veteran's death 
is granted. 

ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


